Mr. Presiding Justice Goodwin delivered the opinion of the court. Abstract of the Decision. 1. Brokers—when brolcer entitled to commission although lease not carried out. Where a contract between a car manufacturing company and a broker provided that the former would pay the broker as commission for leasing a certain number of cars the amount for which the cars were leased in excess of a certain amount per month, and the broker procured a lessor who agreed to pay a rental in excess of the amount charged by the company, the broker’s commissions were earned when the cars were leased, and he was entitled to his compensation without regard to whether, the lease was carried out. 2. Assumpsit, Action ok, § 95*—when judgment in action brought under common counts not reversed. A judgment will not be reversed because the action was brought under the common counts, where it was brought for services rendered, and there was an affidavit of merits disclosing the nature of the claim, a plea of nonassumpsit in the affidavit of merits and no objection was made to the introduction of the evidence.